DETAILED ACTION
This Office Action is in response to After Final Amendment filed July 19, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 7-9, 12, 21-24, 26, 27, 30, 31 and 33-37 are allowed, because (a) Gehrke et al. as evidence by Brueck et al. and further evidenced by Nakano et al. do not disclose that “the rough buffer layer consists essentially of monocrystalline silicon doped with magnesium, zinc, arsenic, or phosphorus” recited in the amended claim 1, (b) Gehrke et al. as evidence by Brueck et al. and further evidenced by Nakano et al. do not disclose that “the buffer layer consists essentially of silicon and an N-type dopant” recited in claim 8, and (c) Gehrke et al. as evidence by Brueck et al. and further evidenced by Nakano et al. do not disclose that “the smaller band gap is less than 1.3 electron volts (eV)” recited in claim 21, which would correspond to, for example, Si, which has a band gap of 1.12 eV, but would not correspond to, for example, SiC, which has a band gap of 3.26 eV greater than the claimed less than 1.3 eV.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thapa et al. (US 10,283,356)
Marino et al. (US 8,835,988)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        July 25, 2022